DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 12, 16, and new claims 30-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data collection unit” in claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner will interpret “a data collection unit” as a camera, a vision system, and equivalent thereof in light of specification [0024].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 31 recites “the dynamic engagement tip is configured to collect physical space corresponding to at least two sequential surface points that can be used to determine a distance travel of the registration probe across the selected anatomical area. However, the specification does not support the limitation of “the dynamic engagement tip” collecting the data and determining a distance as claimed, rather paragraph 0024 actually discloses “data collection unit” performing the recited function and is claimed in claim 2 as well. 
In addition, the claim further recites “the distal portion, the intermediate portion and the proximal portion are rigid,” but is not described in the specification. 
As described above, the specification does not demonstrate that applicant has made an invention that achieves the claimed function by the dynamic engagement tip because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated above, the specification does not provide support for “the dynamic engagement tip” performing the function of collecting data and determining a distance traveled as claimed. And, it is not clear how the tip can collect data and calculate, and determine a distance traveled as claimed. For a purpose of examination, the examiner will interpret “the data collection unit” recited in claim 2 performing the recited function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Cory et al.,” US 2011/0082383 (hereinafter Cory) and “Althoefer et al.,” US 2011/0071436 (hereinafter Althoefer).
Regarding to claim 1, Cory teaches a system, comprising:
a registration probe (Fig. 34A), comprising:
a registration probe body having a distal portion, an intermediate portion, a proximal portion, and a longitudinal axis defined by the intermediate portion (pen type Fig. 34A [0196]);
a dynamic engagement tip operably coupled to a distal end of the distal portion, (electrode tip [0196] Fig. 34A); and
a locator coupled to the proximal portion (264 markers placed on the proximal portion of the probe [0208] Fig. 34A);
Cory further teaches that dynamic engagement tip is rotatable with respect to the registration probe (roller configured to rotate about an axle [0192]), and wherein, in operation, the dynamic engagement tip of the registration probe is placed in continuous contact with and moved around a selected anatomical area during anatomical registration (registering device in 3D space, that positional information may be used to locate discriminated tissue so that other instruments may use that information in subsequent procedures [0208]-[0210]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pen embodiment as taught by Cory to 
Cory does not explicitly teach the tip comprises a sphere.
However, in the same field of endeavor in medical probe with engagement tip wherein the engagement tip comprises a sphere that is rotatable with respect to the probe (sphere [0099]-[0100] and [0119] Figure 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify roller as taught by Cory to combine with freely moving sphere disclosed by Althoefer, since Cory and Althoefer are directed to movable instruments with rolling tip, and freely moving sphere tip was well known in the art as taught by Althoefer.  One of ordinary skill in the art could have combined probe as claimed by Cory with no change in their respective functions, but replacing its roller with freely moving sphere, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow instrument to be moved in any direction along a sample surface ([0099], and there was reasonable expectation of success.
Regarding to claims 4, 6, and 8, Cory and Althoefer together teach all limitations of claim 1 as discussed above.
Cory further teaches wherein the dynamic engagement tip comprises a roller ([0192] roller), and the roller is constrained to roll along a selected axis (Figures 30-33, shows a roller rolling in a selected axis), and further discloses wherein at least a portion of one of the distal and the proximal portion is straight such that it extends along the registration probe axis (Figure 34A shows a pen type with a straight portion extending along the probe axis). 
Regarding to claim 5, Cory and Althoefer together teach all limitations of claims 1 and 4 as discussed above.
Cory discloses a roller, but does not teach configuration of the roller that is radially unconstrained as claimed.
However, in an analogous field of instrument with roller to continuously contacting the surface of the tissue, Althoefer discloses moving sphere that can rotate on the spot and can be moved in any direction along a surface of the tissue ([0099]-[0100]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify roller as taught by Cory to combine with freely moving sphere disclosed by Althoefer, since Cory and Althoefer are directed to movable instruments with rolling tip, and freely moving sphere tip was well known in the art as taught by Althoefer.  One of ordinary skill in the art could have combined probe as claimed by Cory with no change in their respective functions, but replacing its roller with freely moving sphere, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would .
Claims 12-17, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over “Cory et al.,” US 2011/0082383 (hereinafter Cory).
Regarding to claim 12, Cory teaches a device, comprising:
a registration probe having a distal portion, an intermediate portion, a proximal portion, and a longitudinal axis defined by the intermediate portion (pen type Fig. 34A [0196])
a functional engagement tip coupled to a distal end of the distal portion, wherein the functional engagement tip comprises a contact surface geometry that is complementary to a selected anatomical area (electrode tip [0196] Fig. 34A),
a locator coupled to the proximal portion (264 markers placed on the proximal portion of the probe [0208] Fig. 34A);
wherein the intermediate portion comprises an elongate shaft and the proximal portion comprises a handle ( Figure 33-34 show an elongate shaft and the proximal handle [0193], [0196] suitably held by the operator)
Cory further teaches that dynamic engagement tip is rotatable with respect to the registration probe (roller configured to rotate about an axle [0192]), and wherein, in operation, the functional engagement tip is configured to register at least one of the size, location, and orientation of the selected anatomical areas (registering device in 3D space, that positional information may be used to locate discriminated tissue so that other instruments may use that information in subsequent procedures [0208]-[0210]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pen embodiment as taught by Cory to combine with roller embodiment, since Cory discloses that combining the roller embodiment with the pen embodiments into a single system ([0210]), and the roller was well known in the art as taught by another embodiment of Cory.  One of ordinary skill in the art could have combined roller embodiment with the pen embodiment as claimed by Cory with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow clinicians to scan an extended or highly contoured portion of the body without the need for an expense of a large grid array system ([0210]), and there was reasonable expectation of success.
Regarding to claims 13-17, Cory teaches all limitations of claim 12 as discussed above. 
Cory further teaches following limitations of the functional engagement tip wherein the contact surface geometry of the functional engagement tip comprises a concave surface, a convex surface, a planar surface and a tip having an array of points configured to slide or move along the selected anatomical areas, and the array of points are defined with a circumscribed circle (Figures 32-34, [0194]-[0197], hollow cylinder, roller, flattened surface). 
Regarding to claim 20, Cory teaches all limitations of claim 12 as discussed above.
Cory teaches a pen type medical instrument that its position can be tracked ([0196]), thus pen type has the portion of the proximal and distal portions to be straight such that it extends along the registration probe axis. 
Regarding to claim 30, Cory teaches all limitations of claim 12 as discussed above. Cory teaches a tip that is movable in any surface ([0210]), thus is non-patient specific so as to conform generally to the selected anatomical area of different patients as claimed. 
Claims 2-3 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cory and Althoefer as applied to claim 1 above, and further in view of “Jagga et al.,” WO 2016/041050 (hereinafter Jagga, filed on 09/15/2014). 
Regarding to claims 2-3, Cory and Althoefer together teach all limitations of claim 1 as discussed above.
Cory further teaches a data collection unit, wherein the data collection unit collects physical space data corresponding to a plurality of surface points at a data collection rate during a selected time period of anatomical registration (Camera [0207]-[0208]); wherein the data collection unit determines at least one of a plurality of point-based registrations and distance between individual surface points from the physical space data ([0208]-[0211] registering array of points, camera can detect and locate within space optical fiducial markers). 
Cory does not explicitly teach that the data collection rate is between about 1 to about 60 Hz as claimed.
However, Jagga discloses tracking medical instrument using point registration of plurality of points and distances between the points, in real-time tracking manner at a sufficiently high frequency about 60 Hz as claimed (page 22 1st paragraph and 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify point registration as taught by Cory to combine with high frequency tracking disclosed by Jagga, since Cory and Jagga are directed to navigable medical instrument, and real-time tracking was well known in the art as taught by st paragraph), and there was reasonable expectation of success.
Regarding to claim 31, Cory and Jagga together teach all limitations of claim 2 as discussed above.
Cory teaches the locator is configured to be recognized by a visual or optical data collection unit (position indicating fiducial marker measured by position measuring system 275 [0198] and 275 camera system [0207]), and further teaches a data collection unit, wherein the data collection unit collects physical space data corresponding to at least two sequential surface points (Camera [0207]-[0208]) that can be used to determine a distance of travel of the registration probe across the selected anatomical area ([0208]-[0211] registering array of points, camera can detect and locate within space optical fiducial markers, the examiner notes that the points and position information can be used to calculate a distance traveled of the probe by determining a difference between two points)., the distal portion, the intermediate portion and the proximal portion are rigid ( Figure 34A shows a pen type probe which does not flex/deflect), and the dynamic engagement tip is separate and spaced apart from the locator (Figure 34A shows tip is separate and spaced apart from the fiducial marker). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cory and Althoefer as applied to claim 1 above, and further in view of “Kendale et al.,” US 2007/0129719 (hereinafter Kendale).
Regarding to claim 7, Cory and Althoefer together teach all limitations of claims 1 and 4 as discussed above.
Cory does not further explicitly disclose length of between 100mm to about 400 mm as claimed.
However, in an analogous field of navigating medical instruments, Kendale discloses length of the endoscopic device to be 25-40 cm ([0313]), which is 250-400 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify length of the probe as taught by Cory to combine with specific dimension disclosed by Kendale, since Cory and Kendale are directed to navigable medical instruments, and endoscopic instrument with length of 25-40 cm was well known in the art as taught by Kendale.  One of ordinary skill in the art could have combined probe as claimed by Cory with no change in their respective functions, but adjusting and/or modifying its length to be in range of 25-40 cm, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide appropriate dimensions for desired performance of the endoscope ([0313]), and there was reasonable expectation of success.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cory and Althoefer as applied to claim 1 above, and further in view of “Warnock et al.,” EP 1 764 059 A1 (hereinafter Warnock). 
Regarding to claim 11, Cory and Althoefer together teach all limitations of claims 1 and 4 as discussed above.
Cory does not further disclose a portion of the proximal and distal portion is offset from the probe axis as claimed in claim 11.
However, in a same field of navigable instrument, Warnock discloses an instrument with tracking part, wherein the part of the distal portion is bent, curved, and offset as claimed (Figure 1 [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pen embodiment as taught by Cory to combine with off centered tip of Wardock, since Cory and Wardock are directed to navigable medical instrument, and the off centered distal end was well known in the art as taught by Wardock.  One of ordinary skill in the art could have combined the pen embodiment as claimed by Cory with no change in their respective functions, but modifying its tip portion to be bent, curved and off centered, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to gain access to a recessed anatomical features, improving the ergonomic performance ([0014] and [0027]), and there was reasonable expectation of success.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cory as applied to claims 12 and 17 above, and further in view of Kendale.
Regarding to claims 18-19, Cory teaches all limitations of claims 12 and 17 as discussed above. 
Cory teaches the circumscribed circle (Fig. 33), but does not further teach dimensional limitations of claims 18-19. 
However, in an analogous field of navigating medical instruments, Kendale discloses length of the endoscopic device to be 25-40 cm ([0313]), which is 250-400 mm.
In addition, Kendale disclose various formation of the tip of the medical devices, including configuration of circumscribed circle (pair of probes contacting the target surfaces [0409]-[0412], Y-shaped end in open configuration meets the array of points defined in circumscribed circle, Fig. 29C), and further teaches configuration of diameter of the probe in 9-12mm ([0377]), which results in a circumference of 56 mm (2* 9*pi), which is about 2.2 inches within the claimed range. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify length of the probe as taught by Cory to combine with specific dimension disclosed by Kendale, since Cory and Kendale are directed to navigable medical instruments, and endoscopic instrument with length of 25-40 cm, diameter of 9-12 mm, and Y shaped distal end was well known in the art as taught by Kendale.  One of ordinary skill in the art could have combined probe as claimed by Matsumoto with no change in their respective functions, but adjusting and/or modifying its length to be in range of 25-40 cm, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide appropriate dimensions for desired performance of the endoscope ([0313]) and results in multiple contact points ([0409]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Hoppe et al.,” (US 2006/0058644) discloses a registration probe having a distal, intermediate, and proximal end, and distal end with rotatable tip and locator coupled to the proximal portion as claimed (Figures 4- 6 [0043]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793